Exhibit 10.20 [Letterhead of I.C. Issacs & Co., LP] April 8, 2009 Latitude Licensing 22 Carpenter Plaza Suite #217 Wilmington, DE 19810 Gentlemen; This letter is to confirm that Latitude has waived the balance of royalty and advertising payments due Latitude from IC Isaacs for the calendar year 2008. This is in response to the economic and business conditions that existed in the US during this period. There is no amount due or accrual required in conjunction with this waiver. All other existing terms and conditions of the licensing agreement remain in place at this time. Latitude Licensing Corp. I.C. Isaacs & Company, Inc. /s/ Serge Massat /s/ Robert S. Stec Serge Massat Robert S. Stec CEO 4/10/09 4/9/09 Date Date [Letterhead of I.C. Issacs & Co., LP] May 7, 2009 Latitude Licensing 22 Carpenter Plaza Suite #217 Wilmington, DE 19810 Gentlemen; This latter is to confirm that Latitude has waived the balance of royalty and advertising payments due Latitude from IC Isaacs for the 1st quarter on the 2009 calendar year. This is in response to the economic and business conditions that existed in the US during this period. There is no amount due or accrual required in conjunction with this waiver. All other existing terms and conditions of the licensing agreement remain in place at this time. Latitude Licensing Corp. I.C. Isaacs & Company, Inc. /s/ Serge Massat /s/ Robert S. Stec Serge Massat Robert S. Stec CEO 5/10/09 5/7/09 Date Date
